The Coubt.
This case brings up again a question which was very recently considered; “ What is the limit of “ the jurisdiction of this court, in respect to small demands ?” And in deciding it, I shall only advert to those particulars in which this case differs from Vredenberg v. Johnson.
In addition to what was there said, I will observe, that not only have we no guide upon this question, in the constitution or statute law; but, that under the colonial government, they were equally without any express enactments.
This court with its powers, was formed upon the model of the English court of chancery, and was adopted by the state constitution, as it then stood. It is of necessity, that we look to the English chancery for rules to determine the extent of the jurisdiction of our own court. If there were any express adjudication here, I would conform to it; but the late chancellor Kent doubted as to the adoption of $50, as the rule, and expressly reserved the point.
In England there are three exceptions to the general limitation of £10 sterling, viz.: 1. Cases of fraud : 2. Bills to establish a right: 3. Cases of great complication and difficulty. The two first of these are sufficiently definite; the last is very indeterminate.
The case now in judgment falls within neither of the exceptions, but it is a question, “ What is the real sum in de- “ mand ?”
By the statute, the court may order a sale for the amount of the instalments not yet payable, but is not bound to do so. The case then is one which does not necessarily require the court to decide upon an amount exceeding $35; and whether a decree would be made for the payment of any greater amount, before the time fixed by the parties, depends upon' facts which cannot be known in this stage of the suit. It *122does not therefore appear, in the first instance, to be a suit for more than $35, and I am not to presume that it is for more. The demurrer must therefore be allowed.